Citation Nr: 1618656	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  14-03 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with alcohol abuse.  

2.  Entitlement to a compensable rating for erectile dysfunction.  

3.  Entitlement to a compensable rating for left ear hearing loss.  

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for sleep apnea, to include a secondary to the service-connected PTSD with alcohol abuse.  

5.  Whether new and material evidence has been submitted to reopen a claim for service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to April 1980, December 2000 to November 2001, October 2003 to March 2005, and from August 2005 to January 2006.  He is the recipient of the Combat Infantry Badge. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In his VA Form 9, Appeal to the Board of Veterans' Appeals, received in January 2014, the Veteran indicated that he wanted to have a hearing before the Board at the RO or by videoconference.  The Veteran was scheduled for a travel board hearing in August 2014.  However, he failed to report for the scheduled hearing.  The Board finds that there is no Board hearing request pending at this time.  38 C.F.R. § 20.702(d) (2015).

The current appeal was processed as part of the Virtual VA and VBMS paperless claims processing systems.

The issues of entitlement to an increased rating for the service-connected PTSD with alcohol abuse and service-connected left ear hearing loss; along with entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD; and right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  



FINDINGS OF FACT

1.  The Veteran's erectile dysfunction is not characterized by a penile deformity.  

2.  Service connection for right ear hearing loss was denied in a December 2006 rating decision; the Veteran did not appeal the decision.  

3.  Evidence associated with the claims file since the December 2006 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to right ear hearing loss.  

3.  Service connection for sleep apnea was denied in a September 2009 rating decision; the Veteran did not appeal the decision. 

4.  Evidence associated with the claims file since the September 2009 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for sleep apnea, to include as secondary to the service-connected PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.31, 4.115b, Diagnostic Codes (DCs) 7599-7522 (2015).

2.  The RO's December 2006 rating decision denying service connection for right ear hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2015).

3.  As pertinent evidence received since the December 2006 denial is new and material, the criteria for reopening the claim for service connection for right ear hearing loss are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  The RO's September 2009 rating decision denying service connection for sleep apnea is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2015).

5.  As pertinent evidence received since the September 2009 denial is new and material, the criteria for reopening the claim for service connection for sleep apnea are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  

Given the favorable disposition of the request to reopen the claims for service connection for sleep apnea and right ear hearing loss, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.

Turning to the Veteran's increased rating claim for his service-connected erectile dysfunction, the March 2010 letter from the RO advised the Veteran of the evidence necessary to establish a claim of entitlement to an increased evaluation for his service-connected erectile dysfunction under one of the specific diagnostic codes assigned to his disability.  For these reasons, VA has satisfied its duty to notify. 

The duty to assist provisions of the VCAA has also been met.  The RO has secured the Veteran's service treatment records (STRs), VA treatment records, private treatment records, as well as provided him with a VA examination to rate the current severity of his service-connected erectile dysfunction.  See 38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83.  The examination was provided in April 2010.  Although the Veteran's representative has asserted in the April 2016 Appellant's Brief that a current VA examination is warranted, as will be explained below, such is not the case.  There is no objective medical evidence of a penis deformity which is required in order to grant the next-higher rating.  Additionally, the Veteran has not asserted that he has a penis deformity.  As such, the Board finds that the examination conducted in April 2010 is informed, competent, and responsive to the issue and a new VA examination is not warranted.  The Veteran has submitted personal statements and representative argument.

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues have been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103.

The Merits of the Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

Erectile Dysfunction

The Veteran asserts that a compensable rating is warranted for his erectile dysfunction.  

The Veteran filed an increased rating claim for his service-connected erectile dysfunction in February 2010.  

The Veteran's erectile dysfunction has been assigned a noncompensable (0 percent) rating by analogy pursuant to 38 C.F.R. § 4.115b, DCs 7599-7522 (penis, deformity, with loss of erectile power).  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  See 38 C.F.R. § 4.31.  

When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  According to the policy in the Rating Schedule, when a disability is not specifically listed, the Diagnostic Code will be "built up," meaning that the first 2 digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last 2 digits will be "99."  38 C.F.R. § 4.27.  For example, DC 7599 is used to identify unlisted genitourinary disabilities. 

Under DC 7522, in order for the Veteran to receive the next-higher 20 percent rating for erectile dysfunction, a physical deformity of the penis with loss of erectile power is required.  38 C.F.R. § 4.115b.  A footnote to DC 7522 also indicates the disability is to be reviewed for entitlement to special monthly compensation for loss of use of a creative organ under 38 C.F.R. § 3.350(a).  

The VA Adjudication Procedure Manual confirms that two requirements must be met before a 20 percent evaluation can be assigned for deformity of the penis with loss of erectile power under DC 7522 - (1) the deformity must be evident, and (2) the deformity must be accompanied by loss of erectile power.  Simply stated, the condition is not compensable in the absence of penile deformity.  See M21-1MR, Part III, Subpart iv, Chapter 4, Section I, Topic 34, Block a (August 3, 2009). 

Upon review of the evidence, the Veteran does not meet the criteria for a compensable rating under DC 7522.  In April 2010, the Veteran was afforded a VA examination and results revealed a diagnosis of erectile dysfunction.  Additionally, the Veteran clearly has loss of erectile power.  This fact is not in dispute. 

However, the evidence of record does not reveal any physical deformity of the Veteran's penis.  See Melson v. Derwinski, 1 Vet. App. 334   (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  That is, the requirement under DC 7522 of deformity of the penis "with" loss of erectile power clearly means that both factors are required.  In this regard, at the April 2010 VA examination, physical examination testing of the penis reflected a normal appearing penile shaft with normal scrotal contents.  The examiner specifically noted that there was no deformity.  Accordingly, there is no lay or medical support for a compensable disability rating for the Veteran's erectile dysfunction under DC 7522.

The Board has also considered the applicability of other diagnostic codes for evaluating the Veteran's erectile dysfunction.  However, after careful review of the available diagnostic codes and the medical evidence of record, the Board finds that other than the inability to maintain an erection for which, as indicated, he receives special monthly compensation, there are no other diagnostic codes that provide a basis to assign a compensable rating for erectile dysfunction.  

In this case, as noted above, the Veteran's symptoms are not productive of, or consistent with, the criteria for a higher rating.  The Board has considered staged ratings, pursuant to Hart, supra, but finds the 0 percent rating assigned is appropriate for the entire rating period.

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's service-connected erectile dysfunction has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Under these circumstances, the claim for a compensable rating for erectile dysfunction must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

The Merits of the New and Material Evidence Claims

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c).  A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  
Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 
9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).
Right Ear Hearing Loss

In the December 2006 rating decision, which denied service connection for right ear hearing loss, the evidence of record consisted of the Veteran's service treatment records, VA outpatient treatment records, and an October 2006 VA examination report.  Service treatment records showed no complaints, treatment, or diagnosis of right ear hearing loss.  In October 2006, the Veteran was afforded a VA audiological examination.  The Veteran reported military noise exposure from explosions in Iraq and indicated that hearing protection was used.  He also admitted to post-military occupational noise exposure from working around heavy machinery with the use of hearing protection.  Based on results from audiological testing, the examiner diagnosed the Veteran with normal hearing from 250 to 2000 Hertz, mild sensorineural hearing loss from 3000 to 4000 Hertz, and normal hearing from 6000 to 8000 Hertz.  

The RO concluded that while the Veteran was likely to have been exposed to acoustic trauma based on his military occupational specialty (MOS) of infantryman, there was no evidence showing a then-current diagnosis of right ear hearing loss according to VA regulations under 38 C.F.R. § 3.385.  The Veteran was properly notified of the December 2006 rating decision in January 2007, but did not enter a notice of disagreement (NOD) within one year of notice of the December 2006 rating decision.  Consequently, that decision became final based on the evidence of record at that time.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

New and material evidence to reopen the claim for service connection for right ear hearing loss has been received.  Since the December 2006 rating decision, the evidence received into the record includes VA outpatient treatment records, private treatment records, an August 2009 VA audiological examination report, a March 2010 VA audiological examination report, and personal statements from the Veteran.  Results from the August 2009 VA examination are indicative of right ear hearing loss according to VA regulations under 38 C.F.R. § 3.385.  As the Veteran has evidence of a current disability for his right ear hearing loss, which was not of record at the time of the December 2006 rating decision, reopening of the Veteran's claim based on the receipt of new and material evidence is therefore warranted.  Shade v. Shinseki, 24 Vet. App. 110 (2011)(holding that the phrase "raises a reasonable possibility of substantiating the claim" in applicable regulation as "enabling rather than precluding reopening").

Sleep Apnea

In the September 2009 rating decision, which denied service connection for sleep apnea, the evidence of record consisted of the Veteran's service treatment records, VA outpatient treatment records, private treatment records, and a VA psychiatric opinion.  Service treatment records reflect no complaints, treatment, or diagnosis of sleep apnea.  Post service treatment records also were negative for any complaints, treatment, or diagnosis of sleep apnea.  In July 2009, the RO elicited an opinion as to whether the Veteran's claim for a sleep disorder was a separate diagnosis or a symptom of his service-connected PTSD.  After review of the Veteran's claims file, the VA examiner concluded that the Veteran's reported sleep difficulties are considered as a part of the symptom sequelae of the service-connected PTSD and does not qualify as a distinct and separate sleep order diagnosis.  

The RO determined that because there was no evidence of a current disability for the Veteran's claimed sleep apnea, service connection must be denied.  The Veteran was notified of the denial in a September 2009 letter, including his appeal rights, and he did not appeal the decision.  Thus, it is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

Since the September 2009 rating decision, the evidence received into the record includes VA outpatient treatment records, private treatment records, and a February 2015 buddy statement.  The February 2015 statement from a fellow Veteran notes the Veteran's health issues involving the back and legs, as well as some difficulties with sleeping.  More importantly are the private treatment records dated August 2010 and VA outpatient treatment records from October 2010, which reflect a current diagnosis of sleep apnea.  As the diagnosis of sleep apnea was not of record at the time of the September 2009 rating decision, and as it raises a reasonable possibility of substantiating the claim, it is new and material.  Thus, the claim for service connection is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

A compensable rating for erectile dysfunction is denied.  

New and material evidence having been submitted, the claim for service connection for right ear hearing loss is reopened.  

New and material evidence having been submitted, the claim for service connection for sleep apnea, to include as secondary to service-connected PTSD, is reopened.  


REMAND

Remand is required to afford the Veteran VA examinations to evaluate the current severity of his service-connected PTSD and left ear hearing loss, as the last VA examinations were conducted in March 2010 and April 2010.  VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 38 C.F.R. § 3.326 (a).  

With respect to the sleep apnea claim, a remand is warranted to obtain a VA examination and medical opinion to resolve the question of whether the Veteran's sleep apnea is caused by his military service, or in the alternative, caused or aggravated by his service-connected PTSD.  

Finally, with regards to the Veteran's right ear hearing loss claim, it is unclear as to whether the Veteran has a current right ear hearing loss disability in accordance with 38 C.F.R. § 3.385.  As stated above, results from an August 2009 VA examination showed right ear hearing loss under 38 C.F.R. § 3.385; however, several months later at a March 2010 VA examination, results reflected normal hearing in the right ear.  As results from both examinations are inconsistent, the Veteran should be afforded a VA audiological examination to determine whether he has a current right ear hearing loss disability in accordance with VA regulations, and if so, whether it is attributable to his military service.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected PTSD, service-connected left ear hearing loss, sleep apnea, and right ear hearing loss.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the electronic file.  

2.  After all available records have been associated with the Veteran's electronic file, schedule the Veteran for a VA audiological examination with an audiologist to determine the current level of severity of the left ear hearing loss and provide an opinion as to the etiology of right ear hearing loss.  

Based on the examination and review of the record, the examiner should provide a medical opinion as to whether it is at least as likely as not that any currently diagnosed right ear hearing loss was incurred in or aggravated by the Veteran's military service.  The examiner is reminded that the Veteran's military occupational specialty (MOS) was an infantryman and he is in receipt of a Combat Infantryman Badge.  

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

3.  Schedule the Veteran for a VA psychiatric examination to determine the nature and severity of his service-connected PTSD.  The purpose of the examination is to determine the current severity of the Veteran's PTSD and its impact on his occupational and social functioning. 

4.  After all available records have been associated with the Veteran's electronic file, schedule the Veteran for a VA sleep apnea examination, to be conducted by a qualified examiner.  

The examiner must provide a diagnosis for each identified sleep disorder.  In regard to EACH identified disorder, namely sleep apnea, the examiner must provide an opinion as to whether the disability began during active service or is related to any incident of service.  The examiner must also provide an opinion as to whether the Veteran's sleep apnea was (a) caused by or (b) aggravated beyond the normal progression (chronically worsened) by his service-connected PTSD. 

All examination findings, along with the complete explanation for all opinions expressed, must be set forth in the examination report.  

5.  Once such development is completed, readjudicate the claims on appeal.  If the benefits remain denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), and the case should be returned to the Board.  An appropriate period of time must be allowed for a response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


